Case 5:19-cv-01699-GW-AGR Document 55-1 Filed 10/14/20 Page 1 of 5 Page ID #:252




    1   Daniel M. Cislo, Esq., No. 125,378
           dancislo@cislo.com
    2   C. Wook Pak, Esq., No. 244,780
           wpak@cislo.com
    3   CISLO & THOMAS LLP
        12100 Wilshire Boulevard, Suite 1700
    4   Los Angeles, California 90025
        Telephone: (310) 451-0647
    5   Telefax: (310) 394-4477
    6   Attorneys for Defendant/Third-Party Complainant
        Green Planet, Inc.
    7
    8                       UNITED STATES DISTRICT COURT
    9          CENTRAL DISTRICT OF CALIFORNIA, CENTRAL DIVISION
   10   SPECTRUM LABORATORIES, LLC,                  Case No. 5:19-cv-01699-GW-AGRx
   11
                          Plaintiff,                 THIRD SUPPLEMENT TO
   12                                                JOINT RULE 26(f) REPORT
   13   v.
                                                        Judge: Hon. George H. Wu
   14
        GREEN PLANET, INC.,
   15
   16                     Defendant.

   17   GREEN PLANET, INC.,
   18
                       Third-Party Complainant,
   19   v.
   20
        SAMSON PHARMACEUTICALS, INC.,
   21
   22                  Third-Party Defendant.
   23
   24
   25
   26
   27
   28


                           THIRD SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 55-1 Filed 10/14/20 Page 2 of 5 Page ID #:253




                                                                                         1          Plaintiff Spectrum Laboratories (“Spectrum” or “Plaintiff”), Defendant/Third-
                                                                                         2    Party Complainant Green Planet, Inc. (“Green Planet” or “Defendant”), and Third-
                                                                                         3    Party Defendant Samson Pharmaceuticals, Inc. (“Samson”) (collectively the
                                                                                         4    “Parties”) by and through their respective counsel of record, hereby submit this third
                                                                                         5    supplement to their Joint Rule 26(f) Report.
                                                                                         6          To provide time to advance settlement discussions, on April 6, 2020, the
                                                                                         7    Parties filed their first Joint Stipulation to Extend Scheduling Order Deadlines (Dkt.
                                                                                         8    43), which included a Supplement to Joint Rule 26(f) Report with new proposed
                                                                                         9    scheduling order deadlines (Dkt. 43-2).
                                                             Facsimile: (310) 394-4477




                                                                                         10         On April 10, 2020, the Court adopted the schedule proposed in the Parties’
                                                                                         11   Supplement to Joint Rule 26(f) Report attached to the Joint Stipulation to Extend
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Scheduling Order Deadlines (see, Dkt. 44).
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13         On May 8, 2020, the Parties filed their Second Joint Stipulation to Extend
                                                   SUITE 1700




                                                                                         14   Scheduling Order Deadlines (Dkt. 45), which included a Second Supplement to Joint
                                                                                         15   Rule 26(f) Report with new proposed scheduling order deadlines (Dkt. 45-1).
                        Telephone: (310) 451-0647




                                                                                         16         On June 4, 2020, the Court adopted the schedule proposed in the Parties’
                                                                                         17   Supplement to Joint Rule 26(f) Report attached to the Joint Stipulation to Extend
                                                                                         18   Scheduling Order Deadlines (See, Dkt. 46).
                                                                                         19         A settlement was not reached. Green Planet served its invalidity contentions,
                                                                                         20   and the parties exchanged claim terms for construction, and their proposed
                                                                                         21   constructions with evidence. Joint claim construction and prehearing statement is
                                                                                         22   currently scheduled for October 26, 2020, and opening claim construction briefs are
                                                                                         23   due November 2, 2020.
                                                                                         24         On October 5, 2020, the Parties engaged in mediation conducted by mediator
                                                                                         25   Mr. Thomas Hanrahan. In light of the mediation, the parties are again actively
                                                                                         26   discussing settlement.
                                                                                         27         Therefore, to allow the Parties to continue negotiating a settlement without
                                                                                         28   incurring the expense of preparing claim construction briefs, the Parties agree that


                                                                                                                                        1
                                                                                                                   THIRD SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 55-1 Filed 10/14/20 Page 3 of 5 Page ID #:254




                                                                                         1    the deadlines in the Second Supplement to Joint Rule 26(f) Report adopted by the
                                                                                         2    Court should be extended by another approximately 60 days. Thus, the Parties ask
                                                                                         3    the Court to adopt the new proposed schedule submitted in this Third Supplement to
                                                                                         4    Joint Rule 26(f) Report as set forth below.
                                                                                         5    R.    Proposed Dates
                                                                                         6          See Section S below for most of the proposed litigation deadlines. In addition,
                                                                                         7    the parties propose the following litigation deadlines:
                                                                                         8          a.    Last day to amend pleadings or add parties:
                                                                                         9    Current Deadline            Parties’ Proposal
                                                             Facsimile: (310) 394-4477




                                                                                         10   May 12, 2020                N/A (Complete)
                                                                                         11         b.    Mediation/ADR Deadline:
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Current Deadline            Parties’ Proposal
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   July 28, 2020               N/A (Complete)
                                                   SUITE 1700




                                                                                         14         c.    Last day to conduct ADR proceeding:
                                                                                         15   Current Deadline            Parties’ Proposal
                        Telephone: (310) 451-0647




                                                                                         16   June 1, 2021                Aug. 2, 2021
                                                                                         17         d.    Final Pretrial Conference date of
                                                                                         18   Current Deadline            Parties’ Proposal
                                                                                         19   June 29, 2021               August 30, 2021
                                                                                         20         e.    Trial date of
                                                                                         21   Current Deadline            Parties’ Proposal
                                                                                         22   Sept. 3, 2021               Nov. 2, 2021
                                                                                         23   S.    Local Patent Rules
                                                                                         24         The Parties still agree to comply with Judge Guilford’s Standing Local Patent
                                                                                         25   Rules. The Parties proposed deadlines for each of the Patent Rule obligations are set
                                                                                         26   forth below.
                                                                                         27
                                                                                         28


                                                                                                                                         2
                                                                                                                   THIRD SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 55-1 Filed 10/14/20 Page 4 of 5 Page ID #:255




                                                                                         1                          Event                           Parties Requested Dates
                                                                                         2    Infringement Contentions (SPR 2.1, 2.2)             7/13/2020 (Current)
                                                                                         3                                                        Complete
                                                                                         4    Early Meeting of the Parties (SPR 2.3) to include 7/27/2020 (Current)
                                                                                         5    Samson                                              Complete
                                                                                         6    Invalidity Contentions (SPR 2.5, 2.6)               8/24/2020 (Current)
                                                                                         7                                                        Complete
                                                                                         8    Exchange of Proposed Terms for Construction         9/8/2020 (Current)
                                                                                         9    (SPR 3.1)                                           Complete
                                                             Facsimile: (310) 394-4477




                                                                                         10   Exchange of Claim Constructions and Extrinsic       9/21/2020 (Current)
                                                                                         11   Evidence (SPR 3.2)                                  Complete
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Completion of Claim Construction Discovery          10/19/2020 (Current)
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   (SPR 3.3)                                           12/18/2020 (New)
                                                   SUITE 1700




                                                                                         14   Joint Claim Construction and Prehearing             10/26/2020 (Current)
                                                                                         15   Statement (SPR 3.4)                                 1/11/2021 (New)
                        Telephone: (310) 451-0647




                                                                                         16   Opening Claim Construction Briefs (SPR 3.5)         11/2/2020 (Current)
                                                                                         17                                                       1/18/2021 (New)
                                                                                         18   Response Claim Construction Briefs (SPR 3.5)        11/16/2020 (Current)
                                                                                         19                                                       1/25/2021 (New)
                                                                                         20   Tutorial Hearing                                    12/7/2020 (Current)
                                                                                         21                                                       2/22/2021 (New)
                                                                                         22   Claim Construction Hearing (SPR 3.6)                12/14/2020 (Current)
                                                                                         23                                                       3/1/2021 (New)
                                                                                         24   Final Infringement Contentions (SPR 4.1)            28 days after Claim
                                                                                         25                                                       Construction Ruling
                                                                                         26   Final Invalidity Contentions (SPR 4.2)              28 days after service of Final
                                                                                         27
                                                                                                                                                  Infringement Contentions
                                                                                         28


                                                                                                                                       3
                                                                                                                 THIRD SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 55-1 Filed 10/14/20 Page 5 of 5 Page ID #:256




                                                                                         1                                                 Event                                      Parties Requested Dates
                                                                                         2       Rebuttal Expert Reports (SPR 4.3)                                                28 days after SPR 4.1 and
                                                                                         3                                                                                        4.2 reports
                                                                                         4       Close of Discovery (SPR 4.3)                                                     28 days after service of
                                                                                         5                                                                                        latest set of rebuttal reports
                                                                                         6       Advice of Counsel Defense (SPR 4.4)                                              28 days after Claim
                                                                                         7                                                                                        Construction Ruling
                                                                                         8       Dispositive Motion Deadline (SPR 4.5)                                            28 days after close of
                                                                                         9                                                                                        discovery
                                                             Facsimile: (310) 394-4477




                                                                                         10
                                                                                         11                                                              Respectfully submitted,
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                                                                                         MCDONALD HOPKINS LLC
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                               Dated: October 14, 2020                                   By: /s/Matthew J. Cavanagh_________
                                                                                         14
                                                                                                                                                         Attorneys for Plaintiff
                                                                                         15                                                              Spectrum Laboratories, LLC
                        Telephone: (310) 451-0647




                                                                                         16
                                                                                                                                                         CISLO & THOMAS LLP
                                                                                         17
                                                                                               Dated: October 14, 2020                                   By:         /s/C. Wook Pak
                                                                                         18
                                                                                         19                                                              Attorneys for Defendant and Third-Party
                                                                                         20                                                              Complainant Green Planet, Inc.
                                                                                         21
                                                                                                                                                         CONKLE, KREMER & ENGEL
                                                                                         22
                                                                                         23    Dated: October 14, 2020                                   By: /s/Sherron Wiggins
                                                                                         24
                                                                                                                                                         Attorneys for Third-Party Defendant Samson
                                                                                         25                                                              Pharmaceuticals, Inc.
                                                                                         26
                                                                                         27   \\Srv-sql\tmdocs\19-40030\Third Supplment to Joint Rule 26(f) Report.docx

                                                                                         28


                                                                                                                                                                          4
                                                                                                                                      THIRD SUPPLEMENT TO JOINT RULE 26(f) REPORT
